In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00036-CR



        BYRON O'KEITH BARRETT, Appellant

                            V.

              STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 24865




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER
       Court reporter Terry Spangler recorded the trial court proceedings in our cause number

06-13-00036-CR, styled Byron O’Keith Barrett v. The State of Texas, trial court cause number

24865 in the 6th Judicial District Court of Lamar County, Texas. The reporter’s record was due

in this case April 29, 2013. The record is now seventeen days past due, and we have received

nothing from Spangler. A May 7 telephone call/voicemail message from our clerk’s office to

Spangler inquiring about the status of the past due record went unacknowledged by Spangler.

       The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure that the reporter’s record is filed in this case.

       We, therefore, order Terry Spangler to file the reporter’s record in cause number 06-13-

00036-CR, Byron O’Keith Barrett v. The State of Texas, trial court cause number 24865, to be

received by this Court no later than Friday, May 31, 2013.

       IT IS SO ORDERED.



                                               BY THE COURT

Date: May 16, 2013




                                                  2